UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment Number One to FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Earliest Event Date requiring this Report:March 28, 2014 CAPSTONE COMPANIES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA 0-28331 84-1047159 (State of Incorporation or (Commission File Number) (I.R.S. Employer Organization) Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) ITEM 7.01 REGULATION FD DISCLOSURE On March 27, 2014, Capstone Companies, Inc. (“Company”) issued a press release on financial results for the fiscal year endedDecember 31, 2013.Capstone also conducted a Webcast and teleconference call on these results on March 28, 2014.Attached to this Amendment Number One to the Report on Form 8-K as Exhibit 99.1 is the transcript for the Webcast-Teleconference Call. The information presented in Item 7.01 of this Current Report on Form 8-K and its exhibits or sources incorporated by reference herein shall not be deemed “filed” for purposes of Section 18 of the Exchange Act, or otherwise subject to the liabilities of that section, unless we specifically state that the information is to be considered “filed” under the Exchange Act or specifically incorporate it by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act. EXHIBIT NUMBER EXHIBIT DESCRIPTION March 28, 2014 Webcast/Teleconference Call Script on Capstone Companies Inc. discussion of financial results for fiscal year ended December 31, 2013. * *Filed Herein SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPSTONE COMPANIES, INC., A FLORIDA CORPORATION Date: April 3, 2014 By: /s/ Stewart Wallach Chief Executive Officer
